Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1, 3, 4, 10, 11, 13, 14, 16-18, 22, 23, 25, 28, 29, 31, 33 (just method and test), 34-37, 39, 40, 42, 43 and 45, drawn to a diagnostic test for P.vivax or P.ovale by determining a level of antibodies to antigens.  NOTE: If this Group is elected, Applicant must also elect the specific antibody (antibodies) used in the test for examination, e.g., an antibody that binds to SEQ ID NO: 1 (PVX 0000), etc.  This is a Restriction Requirement, not a species election.

Group II, claim(s) 18, 20, 21, 33 (apparatus), drawn to an apparatus.  NOTE: If this Group is elected, Applicant must also elect the specific antibody (antibodies) used in the test for examination, e.g., an antibody that binds to SEQ ID NO: 1 (PVX 0000), etc.  This is a Restriction Requirement, not a species election.
The inventions of Groups I-II are found to have no special technical feature that defines over the prior art of Chuquiyauri et al (Amer. J. Trop. Med. Hyg. 10/7/15. 93(4): 801-809; provided by Applicants) and Kerkhof et al (Malaria journal. Dec. 2016, 15(1): e529; provided by Applicants).  The first claimed invention is drawn to Chuquiyauri et al discloses a proteome array containing 2233 P.vivax proteins including at least PVX_082650, PVX_079625, PVX_000930, PVX_092995, PVX_087885 and PVX_082650 amongst others (Abstract; "Protein microarray analysis using a P. vivax asexual bloodstage proteome array" on p.802; Table 3; Supplemental Table 1). Blood from patients was used to test the presence of antibodies on the array and distinguish between recurrence, re-infection and relapse episodes (Table 1; Figure 1). The disclosed proteome array teaches the requirements of a test, apparatus or system as instantly claimed.  Additionally, Kerkhof et al discloses using a multiplex bead-based immunoassay for testing patient sera for 19 different Plasmodium antigens including PvDBP and PvEBP from P.vivax (Abstract; Figures 1-2;Table 1; "Bead-based immunoassay" on p.4). Antibody decay was also measured in 642 individuals over time (p.6, left col., para.2; Figure 4). Using a similar construction as that applied above, the multiplex bead-based assay satisfies the requirements of a test, apparatus or system suitable for the claimed features. Therefore, Applicant’s invention does not contribute a special technical feature when viewed over the prior art. Accordingly,the inventions of groups I-II (and different inventions w/in each Group) do not have a single inventive concept and so lack unity of invention, and therefore the restriction for examination purpose as indicated is proper. 
Additionally, Inventions I and II comprise biologically, structurally and chemically distinct products within each of the group, e.g., antibodies which bind completely different proteins and combinations which would have different immunological detection abilities, are structurally distinct chemical compounds and are unrelated to one another. These sequences are thus deemed to normally constitute independent inventions which comprise a different special technical feature and will be restricted to only the elected antibodies. It is additionally noted that this election requirement is a restriction requirement and not a species election requirement.  These proteins and the antibodies which bind them have completely different structures and binding abilities and the claims allow for any number form the numerous different antibodies in any combination and the profile and combination of these as part of an apparatus/method would, thus, be completely different products.  In 2022, it now requires significantly more computational time to run individual nucleotide or polypeptide sequence searches for examination purposes, and there is significantly more sequence search results and pertinent prior art to consider. In addition, it currently takes more Office resources to correlate the claimed antibody/polypeptide with the antibody/polypeptide as defined in the prior art because it is increasingly common for both patent applicants and prior art references to describe a antibody/polypeptide molecule in different ways.  Further, antibodies which bind to an epitope of a polypeptide of may be known even if a polypeptide is novel.  Antibodies may be characterized in the technical literature prior to discovery of or sequence of their binding target.  Given the sheer volume of different antibodies and their different combinations which are claimed only by a ‘name/letter designation’, there is no unity of invention among these different tests comprising different diagnostic reagents, e.g, different antibodies..
Correspondence regarding this application should be directed to Group Art Unit 1645. Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center located in Remsen.  The faxing of such papers must conform with the notice published in the Official Gazette, 1096 OG 30 (November 15,1989).  The Group 1645 Fax number is 571-273-8300 which is able to receive transmissions 24 hours/day, 7 days/week.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer E. Graser whose telephone number is (571) 272-0858.  The examiner can normally be reached on Monday-Thursday from 8:00 AM-6:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gary Nickol, can be reached on (571) 272-0835.

Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-0500.       

/JENNIFER E GRASER/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        5/23/22